                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MYISHA ALLEN                                   :
     Plaintiff                                 :
                                               :          CIVIL ACTION
       v.                                      :          NO. 18-2276
                                               :
FAMILY DOLLAR STORES OF                        :
PENNSYLVANIA, INC.                             :
          Defendant.                           :


                                            ORDER

       AND NOW, this 27th day of November, 2018, upon consideration of Plaintiff’s Motion to

Remand to state court (ECF No. 4) Defendants’ Response thereto (ECF No. 6), Plaintiff’s Reply

to Defendant’s Response (ECF No. 10), and Defendant’s SurReply thereto (ECF No. 16), it is

hereby ORDERED that said Motion is GRANTED. This action shall be remanded to the Court

of Common Pleas of Philadelphia County, Pennsylvania.

       The Clerk of Court shall mark this mater closed.




                                                          BY THE COURT:




                                                          /s/ C. Darnell Jones, II
                                                          C. Darnell Jones, II       J.
